Citation Nr: 9924594	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from January 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This appeal was the subject of a remand by the Board in May 
1998, and following completion of the requested development, 
a final decision of the Board in December 1998 on the issues 
of service connection for hypertension and whether a March 
1972 rating decision was clearly and unmistakably erroneous 
for granting an increased rating to 20 percent for the 
appellant's service-connected duodenal ulcer disability.  
Hence, these issues are no longer before the Board.  However, 
in its decision of December 1998, the Board remanded the 
issue of an increased rating for the appellant's duodenal 
ulcer disability with instructions to issue a statement of 
the case in light of its decision that the RO's rating 
decision of March 1972 never became final within the meaning 
of the law.  Following the issuance of a statement of the 
case in January 1999 on this issue, the appellant perfected 
an appeal to the Board when he filed a Form 9 substantive 
appeal in January 1999.  The case was therefore returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The appellant's duodenal ulcer disability is not shown to 
be consistent with either moderate or severe impairment as 
contemplated by the schedular criteria.

2.   The evidence in this case does not reflect that the 
appellant's ulcer disability is exceptional or unusual so as 
to render impractical application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The appellant's service-connected duodenal ulcer 
disability is no more than 20 percent disabling pursuant to 
the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7308 (1998).

2.   Application of extraschedular provisions for the 
appellant's duodenal ulcer disability is not warranted in 
this case.  38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
section 1155 of 38 U.S.C.).  This would result in pyramiding, 
which is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).
According to the Rating Schedule, mild, infrequent episodes 
of epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations are rated 20 
percent disabling; moderate, less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss will 
be rated 40 percent disabling; the maximum schedular rating, 
60 percent, is assigned for "severe" impairment, manifested 
by nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. Part 4, Diagnostic Code 
7308 (1998).

After having reviewed all of the relevant medical evidence, 
the Board concludes that a preponderance of the evidence is 
against granting increased compensation for the appellant's 
ulcer disability above the currently assigned 20 percent 
rating level.  The 20 percent rating was granted by the March 
1972 rating decision based on the report of a VA examination 
conducted in December 1971.  At that time, it was noted that 
the appellant had had stomach surgery in approximately 1966 
at a private medical facility (records from the University 
Hospital in Birmingham subsequently obtained verified that he 
underwent a subtotal gastrectomy in April 1966 after evidence 
of chronic ulcer disease was found).  The diagnostic 
impression on the December 1971 VA examination was that the 
appellant was status post surgery for ulcer disease, both 
from the standpoint of his description of his present 
symptoms and his excellent state of health and nutrition.  It 
was also noted that he was doing well status post the 
surgery.  Clinical history and findings noted at the time of 
the December 1971 examination disclosed that prior to the 
surgery he was having problems with vomiting, but that after 
the surgery his vomiting had been less of a problem.  At the 
time of the examination he reported that he occasionally had 
some discomfort in his stomach - epigastric pain after eating 
relieved by Maalox or eating something else - occasional 
vomiting, however, his eating habits were regular as were his 
bowel movements and he weighed the most he ever had in his 
life (185 pounds) at the time of the examination.  It was 
noted that he looked well developed and nourished and there 
were no other abnormalities noted by the examiner.  An upper 
gastrointestinal (GI) series taken in conjunction with the 
examination showed a partial gastrectomy with Billroth II 
anastomosis with no other abnormality identified; 
specifically there were no areas of obstruction or stomal 
ulceration and both the efferent and afferent loops filled 
normally.

Since 1971, the medical evidence reflects treatment primarily 
for unrelated conditions (arthritis and residuals of a 
stroke), with the most recent medical evidence pertinent to 
the ulcer disorder indicating that the appellant had no 
active ulcer disease seen on a December 1994 upper GI series 
and no complaints referable to his stomach at the time of 
November 1994 hospital admission to the Alabama-Birmingham 
Hospital for treatment of a stroke and hypertension.

Prior to 1994, there is only some evidence of medical 
treatment/evaluation in the 1974-77 time period by VA and 
private medical providers.  These records indicated that his 
weight remained stable in the 169 to 177 range during that 
period, but that he developed alimentary hypoglycemia 
secondary to his gastrectomy in 1977.  It was noted that he 
controlled his weakness spells caused by the hypoglycemia by 
sticking to a regular diet of snacks 3 to 4 hours after his 
normal meals each day.  Barium enema and an upper GI series 
taken in September 1976 were normal.  Additional records from 
the aforementioned time period indicated that his ulcer 
symptoms were noted to be controlled with a bland diet and 
antacids when needed.  These records also reflect a history 
of bleeding ulcers from 1973 to 1976 for which he lost some 
time at work, but actual medical corroboration of such 
symptoms was not evident.  Rather, medical records from a Dr. 
Buck dated in 1974 indicated that he had bouts of abdominal 
pain and was suspected to have a marginal ulcer, but the 
ulcer was never proven by x-ray.  His symptoms were noted to 
be well controlled with a bland diet and antacids according 
to a report prepared by Dr. Buck in September 1974.

With application of the schedular criteria, the above-cited 
findings are found by the Board to be consistent with a 20 
percent rating under diagnostic code 7308.  A higher rating 
(40 percent) would require medical evidence showing a 
"moderate" disability manifested by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  In 
this case, looking at the history of the appellant's ulcer 
disorder since he had the surgery in 1966, it is not shown 
that he has had a consistent pattern of such symptoms; 
specifically, there is no evidence of sustained weight loss 
and it does not appear that symptoms of diarrhea have plagued 
him.  On the contrary, his condition has essentially 
stabilized with his weight in the mid 170s and with no 
evidence recently of active ulcer disease, as shown by the 
1994 upper GI series.  His complaints of abdominal-epigastric 
discomfort have, on the other hand, been consistently 
reported by him and hence, the current 20 percent rating is 
appropriate.  Regarding the hypoglycemic problem treated in 
1977, it is noted that the rating criteria for the 60 percent 
rating under code 7308 contemplate such symptoms, but such a 
rating is not in order because the medical evidence does not 
show a "severe" disability manifested by all the other 
criteria for the 60 percent rating - nausea, sweating, 
circulatory disturbance after meals, diarrhea, and weight 
loss with malnutrition and anemia.

Based on these findings, the Board concludes that the 
disability picture presented does not support a higher 
evaluation according to the pertinent schedular criteria.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
that his contentions are outweighed by the medical evidence 
cited above which has been found more probative to the issue 
on appeal and therefore, such contentions cannot serve to 
establish a finding of increased disability.

It is noted that the RO did not consider whether referral of 
this claim for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b) (1998) was necessary when it last 
adjudicated the claim by statement of the case in January 
1999.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the U. S. 
Court of Appeals for Veterans Claims (the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's disability is more severe than the 
current 20 percent schedular level and hence, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required any significant amount of inpatient 
hospitalization in the recent past for his ulcer disease.  
With respect to employment, it is noted that the appellant is 
currently unemployed and has been so for some time; he 
apparently retired in 1973.  It is unclear whether he is 
actually looking for full-time employment at this time.  In 
view of these findings, the Board finds that the overall 
picture presented by the evidence in the claims folder does 
not actually reflect "marked interference" in employment 
due specifically to his service-connected ulcer disease 
disability.  The schedular rating assigned in this case (20 
percent) is a recognition that the impairment caused by the 
service-connected disability makes it difficult to obtain and 
keep employment.  See 38 C.F.R. § 4.1 (1998).  Thus, an 
inability to acquire and maintain employment of one's 
choosing, assuming that the claimant is even looking for work 
which does not appear to be the case here, will not by itself 
support a finding that the schedular rating is inadequate and 
that the claim is an exceptional or unusual one.  
Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).


ORDER

An increased rating above 20 percent for the appellant's 
duodenal ulcer disability is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

